          Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 1 of 18
                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                 DATE FILED: 8/24/2020
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of                                             Index No. 19-CV-7086
themselves and others similarly situated,
                                                                           THIRD AMENDED
                                   Plaintiffs,                             ORDER APPROVING
                                                                           SENDING OF NOTICE
                 -against-                                                 OF LAWSUIT WITH
                                                                           CONSENT TO
NYC HEALTH + HOSPITALS and MITCHELL KATZ,                                  BECOME PLAINTIFF
in his official capacity as President and Chief Executive                  FORM AND
Officer of NYC HEALTH + HOSPITALS,                                         QUESTIONNAIRE

                                    Defendants.
-----------------------------------------------------------------------X

        Having reviewed and approved the proposed Notice of Lawsuit against NYC Health +

Hospitals filed on June 30, 2020 (Dkt. No. 43), and having directed the parties to submit

amended notices and an amended proposed order to the Court that will govern the dissemination

of the amended notices (Dkt. No. 53), the Court Orders as follows:

        1.       The Court adopts the attached (a) Amended Notice of Lawsuit against NYC

Health + Hospitals and (b) Amended Notice of Lawsuit against NYC Health + Hospitals (SSEU)

for use in this case (together, the “Amended Notices”).

        2.       Notice of this lawsuit will be sent to all members of District Council 37,

AFSCME, AFL-CIO (“DC 37”), who have worked at NYC Health + Hospitals for any period

since July 30, 2016, in the titles set forth in each Exhibit A of the Amended Notices.

        3.       By September 10, 2020, DC 37 shall mail the following items to each person who

falls within the definition set forth in paragraph two of this Order, to the extent the information is

maintained in DC 37’s records: the applicable Amended Notice of Lawsuit, the applicable




                                                        1
        Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 2 of 18




Consent to Become Plaintiff form, a Questionnaire, and the applicable postage pre-paid return

envelope (“the Notice package”).

       4.      By September 25, 2020, Defendant H+H will provide to DC 37’s counsel, in a

searchable excel spreadsheet, a list of the: (a) full name, (b) last-known home address, (c)

personal e-mail address, and (d) home phone number of each person who falls within the

definition set forth in paragraph two of this Order to the extent the information is maintained in

H+H’s PeopleSoft system. DC 37’s counsel will treat this information as confidential and will

not disclose it to third parties, except for SSEU Local 371’s counsel.

       5.      By October 10, 2020, DC 37 shall mail a Notice package to each person who

appears on Defendant H+H’s list who was not included in DC 37’s initial mailing.

       6.      Any person who wishes to opt into this lawsuit must complete the respective

Consent to Become Plaintiff form and return it to either Plaintiffs’ counsel or SSEU Local 371’s

counsel by mail postmarked on or before November 9, 2020, or by e-mail sent on or before

November 9, 2020. Plaintiffs’ counsel and SSEU Local 371’s counsel will retain copies of the

envelopes as proof of postmark, and copies of e-mails as proof of date sent. Any potential opt-in

plaintiff whose Consent to Become Plaintiff form is postmarked or e-mailed after November 9,

2020 will not be able to participate in this lawsuit.

       7.      If any Notice package is returned undeliverable, Plaintiffs’ counsel or SSEU

Local 371’s counsel will attempt to contact the addressee of the returned Notice package by e-

mail or phone call to obtain an alternate address, so that counsel may resend the Notice package

to the alternate address. If there is insufficient time to resend the Notice package by mail, or if

the addressee permits receipt by e-mail, the Notice package may be e-mailed to the addressee




                                                  2
           Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 3 of 18




and the addressee may return the Consent to Become Plaintiff form by e-mail to the respective

counsel.

       8.       When the notice period ends, Plaintiffs’ counsel and SSEU Local 371’s counsel

will prepare a list of the people who timely returned their executed Consent to Become Plaintiff

forms and the dates on which each form was postmarked or electronically sent. Plaintiffs’

counsel and SSEU Local 371’s counsel will file their lists and the timely Consent to Become

Plaintiff forms with the Court by December 14, 2020. Plaintiffs’ counsel and SSEU Local 371’s

counsel may also file their lists and forms in intermittent batches during the notice period and

through December 14, 2020.




SO ORDERED.
Dated: August 24, 2020
New York, New York
                                                     Gregory H. Woods
                                                     United States District Judge




                                                 3
          Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 4 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  No. 19-CV-7086 (GHW)

                                   Plaintiffs,                             (Jury Trial Demanded)

                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

                                AMENDED NOTICE OF LAWSUIT
                              AGAINST NYC HEALTH + HOSPITALS

TO:     All members of District Council 37, AFSCME, AFL-CIO (except for members of
        SSEU Local 371, who are covered by separate notice), who have worked in the titles
        set forth in Exhibit A at NYC Health + Hospitals for any period since July 30, 2016.

                DO NOT DISCARD – PLEASE READ THIS ENTIRE NOTICE

        The purpose of this Notice is to: (1) notify you that a collective action lawsuit under the
Fair Labor Standards Act (“FLSA”) has been filed against NYC Health + Hospitals (“H+H”); (2)
describe who may be a plaintiff in the lawsuit; (3) inform you that you have the right to join the
lawsuit; (4) instruct you how to join the lawsuit should you wish to do so; (5) advise you of how
this lawsuit may affect your rights; and (6) inform you of your options for representation in the
lawsuit.

     THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE
FEDERAL DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK. THE
COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS OF
THE PLAINTIFFS’ CLAIMS OR DEFENDANTS’ DEFENSES. FURTHERMORE,
RECEIPT OF THIS NOTICE DOES NOT INDICATE THAT YOU HAVE A CLAIM OR
ARE ENTITLED TO RECOVERY.

    1. Description of the Collective Action Lawsuit

        On July 30, 2019, Plaintiffs Jayson Taylor, Krystal Wongwon-Regis, Angel Benitez,
Victor Ndubuisi, and Pamela Alexander, on behalf of themselves and on behalf of others
similarly situated, filed this collective action lawsuit against Defendants H+H and Mitchell Katz,
                                                        1
       PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
        Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 5 of 18




in his official capacity as President and Chief Executive Officer of H+H. The Complaint alleges
that H+H, when compensating employees for performing overtime work at a rate of time-and-a-
half, did not include certain contractual additions to the employees’ rates like night shift
differential or longevity in violation of the FLSA. Because H+H did not include these additions,
plaintiffs allege that those employees were underpaid for their overtime work.

     The case is in its early stages and does not have a trial date yet. To date, over 200 DC37
members/employees have opted-in to the lawsuit.

   2. Composition of the Collective Action

        Plaintiffs seek to sue on behalf of themselves and also on behalf of all members of
District Council 37, AFSCME, AFL-CIO (“DC 37”), who have worked in the titles set forth in
Exhibit A at H+H at any time since July 30, 2016 and who have worked in excess of 40 hours in
any week.

   3. Right to Participate or Not Participate in this Lawsuit

        If you worked in any of the DC 37 represented titles set forth in Exhibit A in the last
three years and worked in excess of 40 hours in a workweek, you have the right to participate in
this lawsuit. You do not need to have any records of your wages or the hours you worked.

        You are entitled to participate even if you were not working in this country legally at the
time or are currently not working legally. You will not be asked about your immigration status,
work permit, or immigration papers, and you do not need to be a documented worker in order to
collect any monies recovered from Defendants in this lawsuit.

        It is your own decision whether to join the lawsuit by signing the form and mailing it to
Plaintiffs’ counsel. Defendants are prohibited from retaliating against you in any way for joining
this case, including taking any action based on your immigration status.

       If you do not want to join this lawsuit, you do not need to do anything. You will not be
included in this lawsuit and will not receive any money from it for your FLSA claim.

   4. How to Join the Lawsuit

        To join this lawsuit, you must sign, date, and print your name and address on the
attached “Consent to Become Plaintiff” form and mail it to Plaintiff’s counsel at the below
address so that it is postmarked by NOVEMBER 9, 2020, which is the last day that
plaintiffs can join or “opt-in” to this lawsuit.

Plaintiffs’ counsel’s address is:

               H+H FLSA Collective Action
               c/o Daniel Doeschner
               Greenberg Burzichelli Greenberg
               3000 Marcus Ave, Ste 1W7
               Lake Success, NY 11042
                                                 2
       PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
        Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 6 of 18




               Telephone: (516) 570-4343
               Fax: (516) 570-4348
               ddoeschner@gbglawoffice.com

         For your convenience, a self-addressed, postage paid envelope is enclosed. Please also
fill out and return the enclosed questionnaire as well so that we have your contact information
should we need to communicate with you. Plaintiffs’ attorneys will file your consent form with
the Court.

       Should you have any questions, please contact Plaintiffs’ counsel at the information
above or Robert Burzichelli, counsel for Plaintiffs, at (516) 570-4343,
rburzichelli@gbglawoffice.com.

     Please note that if you fail to return the completed form in an envelope postmarked
by NOVEMBER 9, 2020, you will not be included in this lawsuit.

   5. Effects of Joining the Lawsuit

        If you choose to join this lawsuit, you will become a plaintiff and will be bound by the
Court Judgment or settlement, if any, of the parties involved. That is, when the Court decides
whether H+H violated the FLSA, that decision will apply to all persons who joined the lawsuit.
You also may be asked to provide testimony and information, including producing documents, to
help the Court decide if the defendants violated the FLSA.

        If you join this lawsuit, you may designate plaintiffs’ counsel as your attorneys, and you
will be entitled to communicate with, provide input, and receive advice directly from them.
Plaintiffs’ counsels are being paid on a contingency fee basis, which means that if there is no
recovery, the attorneys will not charge you a fee for their service. If there is a recovery,
plaintiffs’ counsels will be paid their reasonable attorneys’ fees, expenses, and costs, subject to
the approval of the Court.

       If you choose not to join the lawsuit, you will not be affected by any decisions,
judgments or settlement rendered in this case, whether favorable or unfavorable. It is entirely
your own decision to join this lawsuit.

   6. Your Legal Representation if You Join

       Along with Robin Roach, General Counsel, and Steven Sykes, of Counsel, District
Council 37, 125 Barclay Street, Room 510, New York, NY 10007, the Law Offices of Greenberg
Burzichelli Greenberg, P.C. represents the Plaintiffs in this lawsuit. They are handling this
matter on a contingency basis, which means that if there is no recovery, the attorneys will not
charge you a fee for their services. If there is a recovery, H+H will pay DC 37 and Greenberg
Burzichelli Greenberg, P.C. their reasonable attorneys’ fees, expenses, and costs, subject to the
approval of the Court. These fees and costs will not be paid out of your recovery.

       You may elect to be represented by Plaintiffs’ counsel or choose your own counsel. If
you choose your own counsel, you will be responsible for paying them.

                                                 3
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
       Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 7 of 18




       Defendant H+H is represented in this action by the following counsel: The Office of
James E. Johnson, Corporation Counsel of the City of New York, 100 Church Street, New York,
NY 10007.




                                             4
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
      Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 8 of 18




                                EXHIBIT A


AMBULANCE TECH                          COMMUNITY SERVICE AIDE
AMBULATORY CARE TECH                    COMPUTER AIDE - LVL I
ASSOC. CORR. COUNS. LV I                COMPUTER AIDE - LVL II
ASSOC. CORR. COUNS. LV II               COMPUTER PRGRMR ANALYST
AST BIO-MED EQUIP TECH                  TRAINEE
AST PRINTNG PRESS OPERATOR              CONSTRUCTION MNGMNT ASSISTANT
ASSOC. ENGINEERING TECH LV I            CORRECTIONAL COUNSELOR
ASSOC. ENGINEERING TECH LV II           CONSULT PUB HLTH/SOC WRK
BEAUTICIAN                              DENTAL ASSISTANT
BEHAVIORAL HEALTH ASSOC                 DENTAL HYGIENIST
BIO-MED EQUIP TECH                      DIETARY AIDE
BOOKKEEPER - LVL I                      ELEVATOR OPERATOR
BOOKKEEPER - LVL II                     ENGINEERING TECH LVL I
BOOKKEEPER – LVL III                    ENGINEERING TECH LVL II
CASHIER                                 ENGINEERING TECH TRAINEE
CENTRAL SERVICE TECH LI                 ENROLLMENT SALES REP-L I
CENTRAL SERVICE TECH LII                ENROLLMENT SALES REP-L II
CERT PHYSICAL THERAPY AST               ENROLLMENT SALES REP-L III
CITY CUSTODIAL ASSISTANT                ENROLLMENT SALES REP-MDCR-L I
CITY LABORER                            ENROLLMENT SALES REP-MDCR-L II
CLAIM SPECIALIST - L I                  ENROLLMENT SALES REP-MDCR-L III
CLAIM SPECIALIST - L II                 ENROLLMENT SALES REP AST
CLAIM SPECIALIST – L III                HEMODIALYSIS PAT CARE TEC
CLERICAL ASSOCIATE - L II               HOUSEKEEPING AIDE
CLERICAL ASSOCIATE - L III              ILLUSTRATOR
CLERICAL ASSOCIATE - L IV               INSTITUTIONAL AIDE
CLERICAL ASSOCIATE -L IVA               INSTRUMENT MAKER (RADIOLOGY)
CLIENT NAVIGATOR - LVL I                INVESTIGATOR (CHS ONLY)
CLIENT NAVIGATOR - LVL II               LICENSED BARBER
COMMUNITY ASSOCIATE                     LOCKSMITH
COMMUNTY LIAISON WRK LI                 MATERNAL / CHILDCARE TECH
COMMUNTY LIAISON WRK LII                MEDICAL EQUIP REPAIR TECH

                                    5
     PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
      Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 9 of 18



MEDICAL EQUIP SPECIALIST                PUBLIC HEALTH ASSISTANT
MEDICAL RECORDS SPECIALIST              RADIO REPAIR MECHANIC
MEDICAL WASTE TECH                      RADIO REPAIR TECH
MEDICINE-SURGERY TECH                   REHABILITATION TECH
MENTAL HEALTH ASSISTANT                 RESEARCH ASSISTANT
MORTUARY TECHNICIAN                     RESPIRATORY THERAPY AIDE
MOTOR VEHICLE OPERATOR                  RESPIRATORY THERAPY TECH-L I
NURSE'S AIDE                            RESPIRATORY THERAPY TECH-L II
NURSE’S AIDE (TRNSPRT ESCRT)            SECRETARY - LVL IIA
OCCUPATIONAL THERAPY AST                SECRETARY - LVL IIB
OFFICE MACHINE AIDE-L II                SECRETARY - LVL IIIA
PARALEGAL AIDE - LVL I                  SECRETARY - LVL IIIB
PARALEGAL AIDE - LVL II                 SERVICE AIDE
PATIENT CARE ASSOCIATE                  SPEC. CONSLT MENTAL HLT 2
PATIENT CARE TECH                       SUPV PUBLIC HEALTH ADVISOR
PATIENT REPRESENTATIVE                  SUPV LOCKSMITH
PHARMACY TECHNICIAN                     SUPV OF GARDENERS
PLANT MAINT (HOSP)/TENDER               SURGICAL TECHNOLOGIST LI
PRINTING PRESS OPERATOR                 SURGICAL TECHNOLOGIST LII
PSYCHTRC/SOCIAL HLTH TECH               TEACHER AIDE (DCC)
PUBLIC HEALTH ADVISOR-L I               WATCH PERSON
PUBLIC HEALTH ADVISOR-L II




                                    6
     PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
         Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 10 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  No. 19-CV-7086 (GHW)

                                   Plaintiffs,                             CONSENT TO BECOME
                                                                           PLAINTIFF
                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

        I am employed by NYC Health + Hospitals (“H+H”) or I was employed by H+H for
some period of time since _____________________, worked over 40 hours in at least one week
during which my regular shift included at least one hour for which I earned a night shift
differential. I hereby consent to become a party plaintiff to the above-captioned action arising
out of violations of the Fair Labor Standards Act, 29 U.S.C. section 216 (b).

PLEASE CHOOSE ONE:

    o I designate Robin Roach, General Counsel; Steve Sykes, of Counsel, District Council 37,
      125 Barclay Street, Rm. 510, New York, N.Y. 10007; and Robert J. Burzichelli,
      Greenberg Burzichelli Greenberg P.C., 3000 Marcus Avenue, Lake Success, N.Y. 11042,
      as my attorneys.

    o I will retain my own attorney and I understand I am responsible for paying them.


Dated:
                                                              Signature

         Print City, State where signed
                                                              Print name above and address below
         Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 11 of 18

             ATTORNEY-CLIENT COMMUNICATION & WORK PRODUCT
                     PRIVILEDGED AND CONFIDENTIAL

                             QUESTIONNAIRE
         THE INFORMATION ENTERED ONTO THIS QUESTIONNAIRE IS FOR
          PLAINTIFFS’ COUNSEL ONLY AND WILL NOT BE MADE PUBLIC

Are you a DC 37 member?    Yes / No   (Circle one)

If Yes, Local Union No.:


Name:

Address:




Phone No.:


Email:


Employer:


Facility:


Title:


Check one:

Full-time:

Part-time:

Temporary:
         Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 12 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  No. 19-CV-7086 (GHW)

                                   Plaintiffs,                             (Jury Trial Demanded)

                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

                             AMENDED NOTICE OF LAWSUIT
                         AGAINST NYC HEALTH + HOSPITALS (SSEU)

TO:     All members of SSEU Local 371, District Council 37, AFSCME, AFL-CIO, who
        have worked in the titles set forth in Exhibit A at NYC Health + Hospitals for any
        period since July 30, 2016.

                DO NOT DISCARD – PLEASE READ THIS ENTIRE NOTICE

        The purpose of this Notice is to: (1) notify you that a collective action lawsuit under the
Fair Labor Standards Act (“FLSA”) has been filed against NYC Health + Hospitals (“H+H”); (2)
describe who may be a plaintiff in the lawsuit; (3) inform you that you have the right to join the
lawsuit; (4) instruct you how to join the lawsuit should you wish to do so; (5) advise you of how
this lawsuit may affect your rights; and (6) inform you of your options for representation in the
lawsuit.

     THIS NOTICE AND ITS CONTENTS HAVE BEEN AUTHORIZED BY THE
FEDERAL DISTRICT COURT, SOUTHERN DISTRICT OF NEW YORK. THE
COURT HAS TAKEN NO POSITION IN THIS CASE REGARDING THE MERITS OF
THE PLAINTIFFS’ CLAIMS OR DEFENDANTS’ DEFENSES. FURTHERMORE,
RECEIPT OF THIS NOTICE DOES NOT INDICATE THAT YOU HAVE A CLAIM OR
ARE ENTITLED TO RECOVERY.

    1. Description of the Collective Action Lawsuit

        On July 30, 2019, Plaintiffs Jayson Taylor, Krystal Wongwon-Regis, Angel Benitez,
Victor Ndubuisi, and Pamela Alexander, on behalf of themselves and on behalf of others
similarly situated, filed this collective action lawsuit against Defendants H+H and Mitchell Katz,
                                                        1
       PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
        Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 13 of 18




in his official capacity as President and Chief Executive Officer of H+H. The Complaint alleges
that H+H, when compensating employees for performing overtime work at a rate of time-and-a-
half, did not include certain contractual additions to the employees’ rates like night shift
differential or longevity in violation of the FLSA. Because H+H did not include these additions,
plaintiffs allege that those employees were underpaid for their overtime work.

     The case is in its early stages and does not have a trial date yet. To date, over 200 DC37
members/employees have opted-in to the lawsuit.

   2. Composition of the Collective Action

        Plaintiffs seek to sue on behalf of themselves and also on behalf of all members of
District Council 37, AFSCME, AFL-CIO (“DC 37”), who have worked in the titles set forth in
Exhibit A at H+H at any time since July 30, 2016 and who have worked in excess of 40 hours in
any week.

   3. Right to Participate or Not Participate in this Lawsuit

        If you worked in any of the DC 37 represented titles set forth in Exhibit A in the last
three years and worked in excess of 40 hours in a workweek, you have the right to participate in
this lawsuit. You do not need to have any records of your wages or the hours you worked.

        You are entitled to participate even if you were not working in this country legally at the
time or are currently not working legally. You will not be asked about your immigration status,
work permit, or immigration papers, and you do not need to be a documented worker in order to
collect any monies recovered from Defendants in this lawsuit.

        It is your own decision whether to join the lawsuit by signing the form and mailing it to
SSEU Local 371’s counsel. Defendants are prohibited from retaliating against you in any way
for joining this case, including taking any action based on your immigration status.

       If you do not want to join this lawsuit, you do not need to do anything. You will not be
included in this lawsuit and will not receive any money from it for your FLSA claim.

   4. How to Join the Lawsuit

       To join this lawsuit, you must sign, date, and print your name and address on the
attached “Consent to Become Plaintiff” form and mail it to SSEU Local 371’s counsel at
the below address so that it is postmarked by NOVEMBER 9, 2020, which is the last day
that plaintiffs can join or “opt-in” to this lawsuit.

SSEU Local 371 counsel’s address is:

               H+H FLSA Collective Action
               Jill Mendelberg
               Kreisberg & Maitland, LLP
               75 Maiden Lane, Suite 603
               New York, NY 10038
                                                 2
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
       Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 14 of 18




               Tel: (212) 629-4970
               Fax: (212) 629-4970
               Email: Jill@kmlaw.net

         For your convenience, a self-addressed, postage paid envelope is enclosed. Please also
fill out and return the enclosed questionnaire as well so that we have your contact information
should we need to communicate with you. SSEU Local 371’s attorneys will file your consent
form with the Court.

       Should you have any questions, please contact SSEU Local 371’s counsel at the
information above or Jeffrey Kreisberg at (212) 629-4970, Jeff@kmlaw.net.

     Please note that if you fail to return the completed form in an envelope postmarked
by NOVEMBER 9, 2020, you will not be included in this lawsuit.

   5. Effects of Joining the Lawsuit

        If you choose to join this lawsuit, you will become a plaintiff and will be bound by the
Court Judgment or settlement, if any, of the parties involved. That is, when the Court decides
whether H+H violated the FLSA, that decision will apply to all persons who joined the lawsuit.
You also may be asked to provide testimony and information, including producing documents, to
help the Court decide if the defendants violated the FLSA.

        If you join this lawsuit, you may designate SSEU Local 371’s counsel as your attorneys,
and you will be entitled to communicate with, provide input, and receive advice directly from
them. SSEU Local 371’s counsel is being paid on a contingency fee basis, which means that if
there is no recovery, the attorneys will not charge you a fee for their service. If there is a
recovery, SSEU Local 371’s counsel will be paid their reasonable attorneys’ fees, expenses, and
costs, subject to the approval of the Court.

       If you choose not to join the lawsuit, you will not be affected by any decisions,
judgments or settlement rendered in this case, whether favorable or unfavorable. It is entirely
your own decision to join this lawsuit.

   6. Your Legal Representation if You Join

        Jeffrey Kreisberg, Gary Maitland, Jill Mendelberg and all of Kreisberg & Maitland LLP
are representing SSEU Local 371 members who opt-in to this lawsuit. They are handling this
matter on a contingency basis, which means that if there is no recovery, the attorneys will not
charge you a fee for their services. If there is a recovery, H+H will pay Kreisberg & Maitland,
LLP their reasonable attorneys’ fees, expenses, and costs, subject to the approval of the Court.
These fees and costs will not be paid out of your recovery.

       You may elect to be represented by SSEU Local 371’s counsel or choose your own
counsel. If you choose your own counsel, you will be responsible for paying them.



                                                3
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
       Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 15 of 18




       Defendant H+H is represented in this action by the following counsel: The Office of
James E. Johnson, Corporation Counsel of the City of New York, 100 Church Street, New York,
NY 10007.




                                             4
      PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
     Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 16 of 18




                               EXHIBIT A


CASEWORKER

CHILDREN’S COUNSELOR

COMMUNITY ASSISTANT

HOSPITAL CARE INVESTIGATOR

PEER COUNSELOR LEVEL I

PEER COUNSELOR LEVEL II

SUPERVISING CHILDREN’S COUNSELOR




                                    5
    PLEASE DO NOT CALL OR WRITE THE COURT ABOUT THIS NOTICE.
         Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 17 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------X
JAYSON TAYLOR, KRYSTAL WONGWON-REGIS,
ANGEL BENITEZ, VICTOR NDUBUISI, and
PAMELA ALEXANDER, on behalf of
themselves and others similarly situated,                                  No. 19-CV-7086 (GHW)

                                   Plaintiffs,                             CONSENT TO BECOME
                                                                           PLAINTIFF
                 -against-

NYC HEALTH + HOSPITALS and MITCHELL KATZ,
in his official capacity as President and Chief Executive
Officer of NYC HEALTH + HOSPITALS,

                                    Defendants.
-----------------------------------------------------------------------X

        I am a member of SSEU Local 371, and am employed by NYC Health + Hospitals
(“H+H”) or I was employed by H+H for some period of time since _____________________,
worked over 40 hours in at least one week during which my regular shift included at least one
hour for which I earned a night shift differential. I hereby consent to become a party plaintiff to
the above-captioned action arising out of violations of the Fair Labor Standards Act, 29 U.S.C.
section 216 (b).

PLEASE CHOOSE ONE:

    o I designate Jeffrey L. Kreisberg, Gary Maitland, Jill Mendelberg, Kreisberg & Maitland,
      LLP, 75 Maiden Lane, New York, NY 10038, as my attorneys.

    o I will retain my own attorney and I understand I am responsible for paying them.

Dated:
                                                              Signature

         Print City, State where signed
                                                              Print name above and address below
         Case 1:19-cv-07086-GHW Document 56 Filed 08/24/20 Page 18 of 18

             ATTORNEY-CLIENT COMMUNICATION & WORK PRODUCT
                     PRIVILEDGED AND CONFIDENTIAL

                             QUESTIONNAIRE
         THE INFORMATION ENTERED ONTO THIS QUESTIONNAIRE IS FOR
          PLAINTIFFS’ COUNSEL ONLY AND WILL NOT BE MADE PUBLIC

Are you a DC 37 member?    Yes / No   (Circle one)

If Yes, Local Union No.:


Name:

Address:




Phone No.:


Email:


Employer:


Facility:


Title:


Check one:

Full-time:

Part-time:

Temporary:
